     JOE ANGELO (BAR # 268542)
1    SCOTT M. JOHNSON (BAR # 287182)
     SAGARIA LAW, P.C.
2    3017 Douglas Boulevard, Suite 200
     Roseville, CA 95661
3    408-279-2288 ph
     408-279-2299 fax
4
     Attorney for Debtor/Defendant
5

6

7
                              UNITED STATES BANKRUPTCY COURT
8
                   NORTHER DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
9

10
     In Re:                                          Case No.: 17-52896 MEH 7
11
                                                     Adversary No.: 18-05019
12   JAMIE MACIAS-NGUYEN,
                                                     Chapter 7
13                        Debtor.
                                                     ANSWER TO COMPLAINT
14

15
     JASON BARNES
16
                          Plaintiff,
17

18
              v.

19   JAMIE MACIAS-NGUYEN,
20                        Defendant.
21

22            DEFENDANT’S ANSWER TO PLAINTIFFS’ COMPLAINT FOR NON-
23                               DISCHARGEABILITY OF DEBT
24      Jamie Macias-Nguyen, the defendant herein, by and through Sagaria Law, P.C.,
25   Defendant’s attorneys, answering the Complaint to Determine Dischargeability of a Debt,
26      1. Admit the allegations contained in paragraphs 2, 4, 6, 11, 45, 69 of said complaint.
27      2. Deny each and every allegation contained in paragraphs 5, 7, 12-14, 16-29, 43, 46-53,
28   56-60, 64-68, 71-74 79-80 of said Complaint.



                                         ANSWER TO COMPLAINT -1-
     Case: 18-05019     Doc# 25        Filed: 10/26/18   Entered: 10/26/18 09:29:37      Page 1 of 4
1        3. Defendant does not have enough information available to her to accurately affirm or
2    deny the allegations in paragraphs 1, 3, 9-10, 15, 30-42, 44, 61-63, 76 of Plaintiff’s complaint.
3        4. Defendant admits the allegation in paragraph 8 to the extent the allegation is that
4    Defendant was married. Plaintiff does not have enough information to confirm the other
5    allegations therein.
6        5. Defendant admits the allegation in paragraph 70 to the extent plaintiff alleges
7    Defendant produced a copy of a check. Plaintiff does not have enough information to confirm
8    or deny the other allegations therein.
9        6. Defendant answers the allegations in the paragraphs incorporated by reference in
10   paragraphs 75 and 78 as answered in the paragraphs above.
11       7. Defendant respectfully requests that the relief sought on in paragraphs 77, 81-82 of the
12   Complaint be denied.

13                                 AFFIRMATIVE DEFENSES
14                                      First Affirmative Defense

15                                             (Uncertainty)

16           As a first, separate, and affirmative defense to each and every cause of action alleged in

17   the Complaint, Defendant allege that each of those causes of action is ambiguous and/or

18   unintelligible.

19                                     Second Affirmative Defense

20                                               (Laches)

21           As a second, separate, and affirmative defense to each and every cause of action alleged

22   in the Complaint, Defendant allege that each of those causes of action are barred by the

23   equitable doctrine of laches due to Plaintiffs’ acts and/or omissions.

24                                     Third Affirmative Defense

25                                            (Unclean Hands)

26           As an Third, separate, and affirmative defense to each and every cause of action alleged

27   in the Complaint, Defendant allege that each of those causes of action are barred by the

28   doctrine of unclean hands due to Plaintiffs’ acts and/or omissions.



                                          ANSWER TO COMPLAINT -2-
     Case: 18-05019         Doc# 25   Filed: 10/26/18     Entered: 10/26/18 09:29:37        Page 2 of 4
1                                     Fourth Affirmative Defense
2                                                 (Excuse)
3           As an Fourth, separate, and affirmative defense to each and every cause of action
4    alleged in the Complaint, Defendant allege that they are excused from performing any and all
5    of their purported obligations arising from any agreement alleged in the Complaint.
6                                       Fifth Affirmative Defense
7                                     (Prevention of Performance)
8           As a fifth, separate, and affirmative defense to each and every cause of action alleged in
9    the Complaint, Defendant allege that they have performed all of their obligations, if they had
10   any, to Plaintiffs, except those obligations Defendant were prevented and/or excused from
11   performing by the acts and/or omissions of Plaintiffs, other individuals, and/or entities whether
12   or not named as parties in the above-captioned action.

13                                     Sixth Affirmative Defense

14                                                (Consent)

15          As an sixth, separate, and affirmative defense to each and every cause of action alleged

16   in the Complaint, Defendant allege that Plaintiffs are barred from recovery because Plaintiffs

17   consented, whether expressly or impliedly, to the acts and/or omissions of Defendant.

18   //

19                                    Seventh Affirmative Defense

20                                      (Accord and Satisfaction)

21          As a seventh, separate, and affirmative defense to each and every cause of action

22   alleged in the Complaint, Defendant allege that each of those causes of action are barred by the

23   doctrine of accord and satisfaction.

24                                     Eighth Affirmative Defense

25                                     (Contributory Negligence)

26          As a eighth, separate, and affirmative defense to each and every cause of action alleged

27   in the Complaint, the relief sought by Plaintiffs is bared because any damages suffered by

28   Plaintiff were proximately caused by Plaintiffs’ conduct, acts or omissions.



                                            ANSWER TO COMPLAINT -3-
     Case: 18-05019      Doc# 25      Filed: 10/26/18     Entered: 10/26/18 09:29:37       Page 3 of 4
1                                      Ninth Affirmative Defense
2                                       (Failure to State a Claim)
3           As a Ninth, separate, and affirmative defense to each and every cause of action alleged
4    in the Complaint, Defendants allege that each of those causes of action fails to state facts
5    sufficient to constitute any claim on which relief may be granted.
6

7           WHEREFORE, Defendant prays that Plaintiffs’ request for relief be denied in its
8    entirety. Defendant further prays that the debt remain dischargeable, Defendant be granted a
9    discharge in the underlying bankruptcy case, and that Defendant shall be awarded attorneys’
10   fees and costs to proof and have such other relief as this court deems just and proper.
                                                           Respectfully Submitted:
11
                                                           SAGARIA LAW, P.C.
12
     Dated: October 23, 2018                              ___/s/ Scott M. Johnson
13                                                        Scott M. Johnson
                                                          Attorney for Debtor/Defendant
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                         ANSWER TO COMPLAINT -4-
     Case: 18-05019      Doc# 25      Filed: 10/26/18     Entered: 10/26/18 09:29:37       Page 4 of 4
